TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00389-CV



                         In re Centroplex Automobile Recovery, Inc.




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Centroplex Automobile Recovery, Inc. has filed a petition for a writ of

mandamus challenging the district court’s order granting Prime, Inc.’s motion to disqualify counsel

dated May 23, 2006. Relator also filed a motion to seal certain documents. We grant the motion to

seal and deny the petition for writ of mandamus. Tex. R. App. P. 52.




                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: July 13, 2006